Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 1 of 27 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


GENEVA LABORATORIES LIMITED, a Foreign                       DOCUMENT FILED
Corporation; and UNION-SWISS (PROPRIETARY)                   ELECTRONICALLY
LIMITED, a Foreign Corporation,
                                Plaintiffs,                  Civil Action No. _______________
                           v.
                                                             COMPLAINT AND DEMAND
BEAUTY NEW KING INC. (a/k/a "BEAUTY AND                      FOR JURY TRIAL
NEW KING INC."); BEAUTY & COSMETICS
NETWORK CORP.; YOUNG BAE KANG (a/k/a
"JOHN KANG"); THERESA KANG; XYZ
COMPANIES 1-5; and JOHN DOES 1-5,
                                Defendants.



       Plaintiffs Geneva Laboratories Limited (“Geneva Labs”) and Union-Swiss (Proprietary)

Limited (“Union Swiss”) (collectively referred to as “Plaintiffs”) for their Complaint against the

Defendants, Beauty New King Inc. (a/k/a “Beauty and New King Inc.”), Beauty & Cosmetics

Network Corp., Young Bae Kang (a/k/a “John Kang”), Theresa Kang, XYZ Companies 1-5 and

John Does 1-5 (collectively referred to as “Defendants”), allege as follows:

                                   NATURE OF THIS ACTION

       1.      Plaintiffs bring this civil action against Defendants to stop the willful and

deliberate counterfeiting, infringement, and related unfair competition arising from Defendants’

importation, sale, offers for sale, distribution, promotion and advertisement of skincare products

bearing counterfeits and infringements of Geneva Labs’ federally registered trademarks.

       2.      Plaintiffs are seeking injunctive relief, damages, costs, attorneys’ fees, and other

appropriate relief arising from Defendants’ willful and intentional acts of trademark

counterfeiting, trademark infringement, false designation of origin, trademark dilution, unfair



                                              Page 1 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 2 of 27 PageID #: 2



competition, unjust enrichment, and tortious conspiracy, in violation of the laws of the United

States and the statutory and common law of the State of New York.

                                        THE PARTIES

       3.      Plaintiff Geneva Labs is a foreign corporation incorporated and registered in the

British Virgin Islands, having a registered office at Palm Grove House, Box 438, Road Town,

Tortola, British Virgin Islands.

       4.      Plaintiff Union Swiss is a foreign corporation incorporated and registered in

South Africa, having a registered office at 9th Floor, Park On Long, 66 Long Street, Cape Town,

Republic of South Africa.

       5.      Upon information and belief, Defendant Beauty New King Inc. (a/k/a “Beauty

and New King Inc.”) (hereafter “BNK”) is a New York corporation, having a principal place of

business at 14-20 129th Street, College Point, New York 11356.

       6.      Upon information and belief, Defendant Beauty & Cosmetics Network Corp.

(hereafter “BCNC”) is a New York corporation also having a principal place of business at 14-20

129th Street, College Point, New York 11356, the same address as Defendant BNK.

       7.      Upon information and belief, Defendant Young Bae Kang (a/k/a “John Kang”)

(hereafter “Mr. Kang”) is an individual who is a resident of the State of New York residing at 32-

18 163rd Street, Flushing, New York 11358-1426. Furthermore, upon information and belief,

Defendant Mr. Kang, is an owner and/or shareholder, and the Chief Executive Officer, of both

Defendants BNK and BCNC, who exercises control over, and is the moving, active, conscious

force directing, BNK’s and BCNC’s wrongful acts, and is personally responsible, and thereby

liable, for the wrongful acts of BNK and BCNC described herein.

       8.      Upon information and belief, Defendant Theresa Kang (hereafter “Mrs. Kang”) is

an individual who is a resident of the State of New York residing at 32-18 163rd Street, Flushing,

                                          Page 2 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 3 of 27 PageID #: 3



New York 11358-1426. Furthermore, upon information and belief, Defendant Mrs. Kang is the

wife of Defendant Mr. Kang and is also an owner, shareholder, Officer and/or Director, of

Defendants BNK and BCNC. Upon information and belief, Defendant Mrs. Kang, jointly with

Defendant Mr. Kang, exercises control over Defendants BNK and BCNC, has a direct financial

interest in the unlawful activities of Defendants BNK and BCNC, and, jointly with Defendant

Mr. Kang, is the moving, active, conscious force directing Defendants BNK’s and BCNC’s

wrongful acts, and is thereby personally responsible, and jointly and severally liable with

Defendant Mr. Kang, for the wrongful acts of Defendants BNK and BCNC described herein.

       9.      Despite Defendants BNK and BCNC being registered with New York State as

separate entities, upon information and belief, Defendants Mr. Kang and Mrs. Kang make no

distinction among those entities, and have a history of using those different entities to sell and

distribute counterfeit goods and infringe the trademark rights of others.

       10.     Upon information and belief, Defendants BNK, BCNC, Mr. Kang and Mrs. Kang

are engaged in their alleged unlawful acts in conjunction with various entities and individuals,

denoted herein as XYZ Companies 1-5 and John Does 1-5, whose identities are not presently

known. If the identities of these parties become known, Plaintiffs will amend the Complaint to

include the names of such entities and/or individuals.

                                JURISDICTION AND VENUE

       11.     This Court has original jurisdiction over Plaintiffs’ federal trademark

counterfeiting and infringement, false designation of origin, and trademark dilution claims

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 (Federal Question), and 1338(a) and (b)

(Trademark and Unfair Competition jurisdiction).

       12.     This Court has subject matter jurisdiction of Plaintiffs’ claims that arise under the

laws of the State of New York pursuant to 28 U.S.C. § 1367(a) and principles of supplemental

                                           Page 3 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 4 of 27 PageID #: 4



jurisdiction. The state law claims are so related to, and intertwined with, Plaintiffs’ federal

trademark counterfeiting and infringement claims (and other federal claims) as to be part of the

same case or controversy under Article III of the United States Constitution.

        13.     This Court has personal jurisdiction over Defendants BNK and BCNC because

they maintain a principal place of business within this District, are incorporated within this

District, regularly conduct business within this District, and have committed the acts complained

of in this District.

        14.     This Court has personal jurisdiction over Defendants Mr. Kang and Mrs. Kang

because they reside within this District, regularly do business within this District, and have

committed the acts complained of in this District.

        15.     Venue is proper in this District under 28 U.S.C. § 1391(b), (c) and (d).

                       FACTS COMMON TO ALL CLAIMS FOR RELIEF

   THE WORLD FAMOUS BIO-OIL® FAMILY OF TRADEMARKS AND PRODUCTS

        16.     Geneva Labs has the sole and exclusive right to manufacture, market, use, sell and

otherwise commercialize, skincare products under the brand BIO-OIL®. Geneva Labs licenses

Union Swiss to manufacture and distribute, internationally, skincare oil under the brand BIO-

OIL®.

        17.     BIO-OIL® skincare oil is the world’s leading scar and stretch mark skincare

product. The BIO-OIL® skincare oil formulation, which contains the breakthrough ingredient

branded as PURCELLIN OIL®, was created by Dieter Beier, a German chemist residing in South

Africa, to help improve the appearance of scars, stretch marks and uneven skin tone. BIO-OIL®

skincare oil is also highly effective for aging and dry skin.

        18.     Launched originally in South Africa in 1987, BIO-OIL® skincare oil is now sold

in 125 countries and has become the No. 1 selling scar and stretch mark skincare product in

                                            Page 4 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 5 of 27 PageID #: 5



approximately 24 countries since its global rollout began in 2002. BIO-OIL® skincare oil is used

by millions of customers worldwide, including numerous celebrities such as Kate Middleton,

Kim Kardashian West and Khloé Kardashian.               BIO-OIL® skincare oil is also highly

recommended by doctors, pharmacists and midwives around the globe for treating scars and

stretch marks.

          19.    With approximately 2 million units sold annually in the United States alone, BIO-

OIL® skincare oil has been the No. 1 selling skincare oil sold in the United States since 2009. It

is currently sold in over 50,000 stores throughout the United States, including Amazon.com®,

Walmart®, Walgreens®, Target®, CVS®, BJ’s Wholesale Club®, Ulta Beauty®, Kroger®, Sam’s

Club® and Rite Aid®. It is reported that, over the past decade, BIO-OIL® skincare oil is the No. 1

selling    skincare product, and third best-selling        product overall, on Amazon.com®

(https://www.cosmopolitan.com/uk/beauty-hair/a13701544/best-selling-skincare-product-amazon/).

          20.    BIO-OIL® skincare oil has been widely featured in the media, including, among

many others, the following magazines and publications: Good Housekeeping®, Allure®, Byrdie®,

Cosmopolitan®, InStyle®, NewBeauty®, People®, Self®, Shape®, Teen Vogue®, Woman’s Day®,

Women’s Health®, and Us Weekly®.

          21.    BIO-OIL® skincare oil has won hundreds of skincare awards around the globe,

including the following awards in the United States: Good Housekeeping Seal of Approval

(2018), Woman’s Day Beauty Great Value Award (2017), Problem Solver Multitasking Oil at

New Beauty’s Beauty Choice Awards (2017), Best Budget Scar Removal Oil by Faveables.com

(2017), Drugstore Diamond at Teen Vogue’s Beauty Game Changers Awards (2016), Your

Stretch Mark Savior at New Beauty’s Beauty Choice Awards (2016), Gold Winner at the

National Parenting Publications Awards (2015), Best Multipurpose Oil at New Beauty’s Beauty

Choice Awards (2014), Gold Award at the Mom’s Choice Awards (2014), Silver Winner at the

                                           Page 5 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 6 of 27 PageID #: 6



National Parenting Publications Awards (2014), Editor’s Choice Award at Sheknows.com

Parenting Awards (2012), and Best Scar & Spot Treatment by Shecky’s Beauty at its Best Awards

(2007-2009).

       22.     Geneva Labs is the owner of the following federal trademark registrations

(hereinafter collectively referred to as the “BIO-OIL® Trademarks”) issued by the United States

Patent and Trademark Office:

    TRADEMARK            REG. NO.    REG. DATE                        GOODS

                         3029619    Dec. 13, 2005    Essential oils for personal use, cosmetics



  PURCELLIN OIL          3362509     Jan. 1, 2008    Chemical emollient sold as a component
                                                     ingredient of skin care products, namely
                                                     skin creams, lotions and oils

      BIO-OIL            4454698    Dec. 24, 2013    Cosmetics; Essential oils for personal use

                         5387975     Jan. 23, 2018   Cosmetics; Essential oils for personal use




Copies of the United States trademark registrations for the above BIO-OIL® Trademarks are

attached as Exhibit 1.

       23.     Geneva Labs’ registrations for the BIO-OIL® Trademarks are valid, subsisting and

owned by Geneva Labs, and constitute prima facie evidence of Geneva Labs’ exclusive

nationwide rights in the registered BIO-OIL® Trademarks as of their respective filing dates, in

accordance with 15 U.S.C. §§ 1057(c), 1115(a).

       24.     Moreover, the BIO-OIL® registration (Reg. No. 4454698), the BIO-OIL® (and

Des.) registration (Reg. No. 3029619), and the PURCELLIN OIL® registration (Reg. No.

3362509) have all attained incontestable status in accordance with 15 U.S.C. § 1065, and


                                         Page 6 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 7 of 27 PageID #: 7



constitute conclusive evidence of the validity and registration of the BIO-OIL®, BIO-OIL® (and

Des.) and PURCELLIN OIL® marks, Geneva Lab’s ownership of the BIO-OIL®, BIO-OIL® (and

Des.) and PURCELLIN OIL® marks, and its exclusive right to use the BIO-OIL®, BIO-OIL®

(and Des.) and PURCELLIN OIL® marks throughout the United States in connection with

cosmetics as of the applications’ respective filing dates in accordance with 15 U.S.C. § 1115(b).

        25.      By virtue of its use of the BIO-OIL® Trademarks in the United States since at

least as early as the year 2003, the BIO-OIL® Trademarks have become nationally recognized

and distinctive in the marketplace, serving to distinguish the Plaintiffs’ skincare products from

those emanating from other sources.

        26.      The BIO-OIL® Trademarks are associated with Plaintiffs in the minds of

consumers, the public and the trade.

        27.      The BIO-OIL® Trademarks identify high quality products originating with

Plaintiffs.

        28.      As a result of the wide renown acquired by the BIO-OIL® Trademarks by virtue

of the widespread sales of BIO-OIL® skincare oil, used by millions of customers worldwide, and

the high acclaim attributed to the BIO-OIL® skincare oil, the BIO-OIL® Trademarks have

become famous in the mind of the purchasing public within the meaning of 15 U.S.C. § 1125(c),

and exclusively identify the skincare products offered under the BIO-OIL® Trademarks with a

single source.     The BIO-OIL® Trademarks, and the goodwill associated therewith, are of

inestimable value to Plaintiffs.

        29.      Geneva Labs is also the owner of extensive common law trademark rights under

Federal and New York statutory law, as well as under the common law, by virtue of its

continuous use in the United States, through its licensee Union Swiss, of the BIO-OIL®

Trademarks since at least the year 2003.

                                           Page 7 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 8 of 27 PageID #: 8



             DEFENDANTS’ COUNTERFEITING & INFRINGING ACTIVITIES

       30.      Defendants’ course of illegal conduct includes at least the importation,

distribution, advertising, offering for sale, and sale of counterfeit BIO-OIL® skincare oil (the

“Counterfeit Goods”) bearing the BIO-OIL® Trademarks, without authorization or license from

Plaintiffs, and that Defendants falsely represent as genuine.

       31.      Defendants have offered for sale, and sold, the Counterfeit Goods from within this

District and made sales of the Counterfeit Goods to at least several retailers within this District.

       32.      On or about July 7, 2017, Plaintiffs’ representative purchased one of the

Counterfeit Goods sold by an entity transacting business on Amazon.com® under the account

“Mr. Saturday Night.”        The purchased Counterfeit Goods were shipped to Plaintiffs’

representative in a box bearing the return address as “Mr. Saturday Night, 1889 Springfield Ave.,

Maplewood, NJ 07040.” The packaging for the purchased Counterfeit Goods prominently

displayed the BIO-OIL® Trademarks. A laboratory test of the purchased Counterfeit Goods

commissioned by Plaintiffs demonstrated that the purchased sample was not genuine BIO-OIL®

skincare oil.

       33.      On August 30, 2017, Plaintiff Geneva Labs entered into a settlement agreement

with the seller, Mr. Christopher Seong Lee (“Lee”) d/b/a “Mr. Saturday Night and Texture.” As

part of that settlement, Lee represented that he acquired the Counterfeit Goods from Defendant

BNK.

       34.      On or about September 5, 2018, a representative of Plaintiffs physically entered a

retail establishment, Jasmine Beauty Supplies, 147-38 Jamaica Ave., Jamaica, NY 11435

(“Jasmine”) and purchased Counterfeit Goods from Jasmine. The packaging for the purchased

Counterfeit Goods prominently displayed the BIO-OIL® Trademarks. A laboratory test of the

purchased Counterfeit Goods commissioned by Plaintiffs demonstrated that the purchased

                                            Page 8 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 9 of 27 PageID #: 9



sample was not a genuine BIO-OIL® skincare oil. In addition, Jasmine provided copies of

invoices showing its purchases including, inter alia, Counterfeit Goods, from Defendant BNK.

       35.       On or about that same day, September 5, 2018, a representative of Plaintiffs

physically entered the retail establishment, Pop Beauty Wig & Hair Works, 162-04 Jamaica Ave.,

Jamaica, NY 11432 (“Pop Beauty”) and purchased Counterfeit Goods from Pop Beauty. The

packaging for the purchased Counterfeit Goods prominently displayed the BIO-OIL®

Trademarks. A laboratory test of the purchased Counterfeit Goods commissioned by Plaintiffs

demonstrated that the purchased sample was not genuine BIO-OIL® skincare oil.

       36.       On or about that same day, September 5, 2018, a representative of Plaintiffs

physically entered the retail establishment, Feel Beauty Supply, 159-17 Jamaica Ave., Jamaica,

NY 11432 (“Feel Beauty”) and purchased Counterfeit Goods from Feel Beauty. The packaging

for the purchased Counterfeit Goods prominently displayed the BIO-OIL® Trademarks. A

laboratory test of the purchased Counterfeit Goods commissioned by Plaintiffs demonstrated that

the purchased sample was not genuine BIO-OIL® skincare oil.

       37.       On December 5, 2018, Plaintiff Geneva Labs entered into a settlement agreement

with Feel Beauty Enterprises Corp. (“FBEC”), owner of the Pop Beauty and Feel Beauty retail

establishments. As part of that settlement, FBEC represented that it acquired its Counterfeit

Goods from Defendant BNK.         In addition, FBEC provided copies of invoices showing its

purchases from Defendant BNK including, inter alia, purchases of Counterfeit Goods.

       38.       While bearing the BIO-OIL® Trademarks, the packaging for the Counterfeit

Goods obtained from Lee, Jasmine, Pop Beauty and Feel Beauty all had subtle differences from

Plaintiffs’ genuine packaging used for distribution of genuine BIO-OIL® skincare oil in the

United States.     While it is unlikely that consumers would recognize the differences, the




                                          Page 9 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 10 of 27 PageID #: 10



 packaging for the Counterfeit Goods did not comply with various labeling regulations published

 by the United States Food and Drug Administration (“FDA”).

        39.     The Counterfeit Goods sold and distributed by Defendants are not genuine BIO-

 OIL® skincare oil and are of inferior quality.

        40.     The packaging for the Counterfeit Goods sold and distributed by Defendants

 differs from that of the genuine product, and does not comply with FDA labeling regulations.

        41.     On information and belief, the Counterfeit Goods are not subject to the same level

 of safety testing as Plaintiffs’ genuine BIO-OIL® skincare oil.

        42.     Upon information and belief, the unauthorized use of the BIO-OIL® Trademarks

 by Defendants on the Counterfeit Goods is likely to cause consumers to mistakenly believe that

 the Counterfeit Goods are genuine and have been approved for use in the cosmetic industry. In

 addition, Defendants’ Counterfeit Goods may pose a risk to consumers, as the Counterfeit Goods

 may not have been subject to safety testing and may, in fact, contain harmful ingredients. Any

 adverse consequences arising from use of the Counterfeit Goods would necessarily diminish the

 reputation and goodwill associated with the BIO-OIL® Trademarks.

        43.     Defendants are not now, nor have they ever been, associated, affiliated or

 connected with, or endorsed or sanctioned by Plaintiffs.

        44.     Plaintiffs have never authorized or consented, in any way, to Defendants’ use of

 the BIO-OIL® Trademarks or copies thereof.

        45.     The unauthorized use of the BIO-OIL® Trademarks by Defendants on the

 Counterfeit Goods is likely to cause consumers, either at the point-of-sale or post-sale, to believe

 that such Counterfeit Goods are genuine BIO-OIL® skincare oil that emanate from Plaintiffs, or

 are authorized, sponsored, approved, endorsed or licensed by Plaintiffs, or are otherwise

 affiliated, associated, or connected with Plaintiffs.

                                             Page 10 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 11 of 27 PageID #: 11



        46.      Upon information and belief, Defendants were aware that the BIO-OIL®

 Trademarks were famous marks owned by Geneva Labs at the time they began importing,

 distributing, supplying, advertising, promoting, offering for sale and/or selling the Counterfeit

 Goods. Accordingly, upon further information and belief, Defendants have been engaging in the

 above-described unlawful activities knowingly and intentionally, and/or with reckless disregard

 for Plaintiffs’ rights in and to the BIO-OIL® Trademarks.

        47.      Upon information and belief, Defendants have willfully and maliciously engaged

 in their counterfeiting and infringing activities.

        48.      Upon information and belief, Defendants intend to continue to import, distribute,

 supply, advertise, promote, offer for sale and/or sell, and/or cause to be imported, distributed,

 supplied, advertised, promoted, offered for sale and/or sold, the Counterfeit Goods, unless

 otherwise restrained by this Court.

        49.      Unless Defendants’ unlawful conduct is enjoined, such conduct will severely

 inhibit and/or destroy the ability of the BIO-OIL® Trademarks to identify Plaintiffs as the

 exclusive source of BIO-OIL® skincare oil bearing the BIO-OIL® Trademarks.

        50.      Defendants’ unlawful conduct has irreparably damaged and, unless restrained by

 this Court, will continue to damage Plaintiffs, leaving Plaintiffs with no adequate remedy at law.

        51.      By using counterfeits and infringements of the BIO-OIL® Trademarks on

 Defendants’ Counterfeit Goods, Defendants are trading on Plaintiffs’ goodwill and reputation,

 and creating the false impression that Defendants’ Counterfeit Goods are genuine BIO-OIL®

 skincare oil.

        52.      Since Plaintiffs are the only genuine source for BIO-OIL® skincare oil, given the

 fame of Plaintiffs’ BIO-OIL® skincare oil, purchasers of the Counterfeit Goods seeing the BIO-

 OIL® Trademarks on the Counterfeit Goods would necessarily have believed that they were

                                             Page 11 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 12 of 27 PageID #: 12



 purchasing the genuine product while lacking the ability to verify the legitimacy of the

 Counterfeit Goods. As such, each and every sale of the Counterfeit Goods made by Defendants

 would have necessarily been a sale of genuine BIO-OIL® skincare oil made by Plaintiffs, which

 Plaintiffs could have made, but for Defendants’ unlawful activities, causing Plaintiffs specific

 lost sales and a loss of profits from those sales. In addition, due to the inferiority of the

 Counterfeit Goods, Plaintiffs will necessarily be damaged for lost future sales to purchasers of

 the Counterfeit Goods, and for the specific cost of contacting those who purchased the

 Counterfeit Goods from Defendants to specifically advise them that such goods were counterfeit

 and repair any damage to Plaintiffs’ goodwill and reputation caused by Defendants’ unlawful

 conduct described herein.

        53.    Defendants have been unjustly enriched by illegally using and misappropriating

 Geneva Labs’ BIO-OIL® Trademarks for Defendants’ own financial gain.

        54.    Defendants have disparaged Plaintiffs, the BIO-OIL® Trademarks, and Plaintiffs’

 BIO-OIL® skincare oil by creating a false association with Plaintiffs, their genuine BIO-OIL®

 skincare oil and the BIO-OIL® Trademarks.

                 DEFENDANTS’ INFRINGEMENT HAS BEEN WILLFUL

        55.    Defendants Mr. Kang and Mrs. Kang have a history of trademark infringement,

 and of distributing counterfeit goods bearing the trademarks of others, through their various

 companies: Defendant BNK, Defendant BCNC and New King’s Cosmetic, Inc.

        56.    In December 2002, Mr. Kang’s company, New King’s Cosmetic, Inc., was sued

 by Sara Lee Corporation and its wholly owned subsidiary, Saramar, LLC, for, inter alia, federal

 trademark infringement and counterfeiting, and under New York law for dilution and unfair

 competition. In November 2008, the Court granted summary judgment against New King’s

 Cosmetic, Inc. as willfully liable for its bad faith violations of the Lanham Act and state law

                                          Page 12 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 13 of 27 PageID #: 13



 claims for dilution and unfair competition, and referred the matter to a U.S. Magistrate Judge for

 calculation of a statutory damages award, costs of the action, and prejudgment interest.

        57.     This finding of liability did not deter Defendants Mr. Kang and Mrs. Kang and

 their companies.

        58.     In May, 2007, Defendant Mr. Kang and his company, Defendant BCNC, were

 again sued, this time by Virgin Enterprises Ltd., for selling spurious products bearing a

 counterfeit “Virgin” trademark and false indication of trademark registration (i.e., “®”). In order

 to avoid liability, in August 2007, Defendants Mr. Kang and BCNC agreed to permanently cease

 and desist from the acts complained of, and to identify all sources of the counterfeit products

 they were selling.

        59.     The settlement with Virgin still did not deter Defendants Mr. Kang and Mrs. Kang

 and their companies.

        60.     In February 2012, Defendant BCNC was sent a Cease & Desist letter by counsel

 for Tomjai Enterprises Corp. (“Tomjai”), alleging trademark and trade dress infringement. In

 May 2012, after Tomjai’s Cease & Desist letter went unanswered, Tomjai sued Defendants

 BCNC, BNK and Mr. Kang for, inter alia, willful trademark and trade dress infringement, false

 designation of origin, and unfair competition. While Defendants BCNC, BNK and Mr. Kang

 escaped liability in that matter due to the Tomjai’s procedural infirmities, Defendants have

 clearly not yet learned anything from being sued, roughly every five years, for similar wrongful

 actions.

        61.     Defendants are now, again, unlawfully trampling on the trademark rights of others

 and transacting in counterfeit goods, despite being well aware of, or recklessly ignoring, the fact

 that their activities, as complained of herein, are unlawful under Federal and state law.




                                            Page 13 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 14 of 27 PageID #: 14



                                         COUNT ONE
                           (Trademark Counterfeiting – 15 U.S.C. § 1114)

        62.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-61 of this

 Complaint as if fully set forth herein.

        63.     Geneva Labs is the owner of all right, title and interest in and to the BIO-OIL®

 Trademarks, which are valid and subsisting.

        64.     Defendants, without authorization from Plaintiffs, have used in commerce

 spurious designations that are identical to or substantially indistinguishable from the BIO-OIL®

 Trademarks on goods for which Geneva Labs holds U.S. trademark registrations. Defendants

 have knowingly used these spurious marks for their own personal financial gain.

        65.     Defendants have intentionally used these spurious designations knowing that they

 are counterfeit, or were willfully blind to such use, in connection with the advertisement,

 promotion, sale, offering for sale and distribution of the Counterfeit Goods.

        66.     Defendants’ use of the BIO-OIL® Trademarks has caused, is intended to cause

 and is likely to continue to cause confusion or mistake, or to deceive the general consuming

 public and the trade into believing that Defendants’ Counterfeit Goods are genuine or authorized

 products of Plaintiffs.

        67.     Upon information and belief, Defendants have acted with knowledge of Geneva

 Lab’s ownership of the BIO-OIL® Trademarks, and with the deliberate intent to unfairly benefit

 from the goodwill represented thereby.

        68.     Defendants’ acts as described herein constitute trademark counterfeiting and

 trademark infringement in violation of Section 32 of the Lanham Act (15 U.S.C. § 1114).

        69.     The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.



                                           Page 14 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 15 of 27 PageID #: 15



        70.     The injuries and damages sustained by Plaintiffs have been directly and

 proximately caused by Defendants’ wrongful advertisement, promotion, sale and offers for sale

 of the Counterfeit Goods bearing counterfeits or infringements of the BIO-OIL® Trademarks.

        71.     Defendants’ acts are both willful and malicious.

        72.     The willful and intentional nature of Defendants’ infringement renders this an

 exceptional case under 15 U.S.C. § 1117(a).

        73.     By reason of the foregoing, Defendants are, jointly and severally, liable to

 Plaintiffs for: (a) statutory damages in the amount of up to $2,000,000 for each mark

 counterfeited, as provided by 15 U.S.C. § 1117(c) of the Lanham Act, or, at Plaintiffs’ election,

 an amount representing three (3) times Plaintiffs’ damage or Defendants’ illicit profits pursuant

 to 15 U.S.C. § 1117(b); and (b) reasonable attorneys’ fees, investigative fees and prejudgment

 interest pursuant to 15 U.S.C. § 1117(b).

        74.     The aforesaid acts of Defendants have also caused irreparable harm to Plaintiffs

 and, unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.

                                       COUNT TWO
                      (Federal Trademark Infringement – 15 U.S.C. § 1114)

        75.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-74 of this

 Complaint as if fully set forth herein.

        76.     Geneva Labs is the owner of all right, title and interest in and to the BIO-OIL®

 Trademarks, which are valid and subsisting.

        77.     Defendants, without authorization from Plaintiffs, have used and are continuing to

 use in commerce spurious designations that are identical to or substantially indistinguishable




                                             Page 15 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 16 of 27 PageID #: 16



 from the BIO-OIL® Trademarks on goods for which Geneva Labs holds U.S. trademark

 registrations.

         78.      The foregoing acts of Defendants have caused, is intended to cause and is likely

 to continue to cause confusion, mistake and deception among the general consuming public and

 the trade, as to whether Defendants’ Counterfeit Goods originate from, or are affiliated with or

 sponsored, approved or endorsed by Plaintiffs.

         79.      Upon information and belief, Defendants have acted with knowledge of Geneva

 Labs’ ownership of the BIO-OIL® Trademarks and with deliberate intent or willful blindness to

 unfairly benefit from the incalculable goodwill symbolized thereby.

         80.      Defendants’ acts as described herein constitute trademark infringement in

 violation of Section 32 of the Lanham Act (15 U.S.C. § 1114).

         81.      The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.

         82.      The injuries and damages sustained by Plaintiffs have been directly and

 proximately caused by Defendants’ wrongful advertisement, promotion, sale and offers for sale

 of the Counterfeit Goods bearing counterfeits or infringements of the BIO-OIL® Trademarks.

         83.      The willful and intentional nature of Defendants’ infringement renders this an

 exceptional case under 15 U.S.C. § 1117(a).

         84.      By reason of the foregoing, Defendants are, jointly and severally, liable to

 Plaintiffs for: (a) an amount representing three (3) times Plaintiffs’ damage or Defendants’ illicit

 profits pursuant to 15 U.S.C. § 1117(b); and (b) reasonable attorneys’ fees, investigative fees and

 prejudgment interest pursuant to 15 U.S.C. § 1117(b).




                                            Page 16 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 17 of 27 PageID #: 17



        85.     The aforesaid acts of Defendants have also caused irreparable harm to Plaintiffs

 and, unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.

                                       COUNT THREE
           (False Designation of Origin &Unfair Competition – 15 U.S.C. § 1125(a))

        86.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-85 of this

 Complaint as if fully set forth herein.

        87.     Defendants’ promotion, advertising, distribution, sale and/or offering for sale of

 the Counterfeit Goods bearing the BIO-OIL® Trademarks is intended or is likely to confuse,

 mislead, or deceive consumers, the public, and the trade as to the origin, source, sponsorship, or

 affiliation of the Counterfeit Goods, or is intended, or is likely to cause such parties to believe in

 error that the Counterfeit Goods have been authorized, sponsored, approved, endorsed or

 licensed by Plaintiffs, or that Defendants are in some way affiliated with Plaintiffs.

        88.     The foregoing acts of Defendants constitute false designation of origin and unfair

 competition in violation of Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)).

        89.     The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.

        90.     The willful and intentional nature of Defendants’ acts renders this an exceptional

 case under 15 U.S.C. § 1117(a).

        91.     By reason of the foregoing, Defendants are, jointly and severally, liable to

 Plaintiffs for: (a) an amount representing three (3) times Plaintiffs’ damage or Defendants’ illicit

 profits pursuant to 15 U.S.C. § 1117(b); and (b) reasonable attorneys’ fees, investigative fees and

 prejudgment interest pursuant to 15 U.S.C. § 1117(b).




                                            Page 17 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 18 of 27 PageID #: 18



        92.     The aforesaid acts of Defendants have also caused irreparable harm to Plaintiffs

 and, unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.

                                         COUNT FOUR
                         (Federal Dilution of Mark – 15 U.S.C. § 1125(c))

        93.     Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-92 of this

 Complaint as if fully set forth herein.

        94.     The BIO-OIL® Trademarks are strong and distinctive marks that have been in use

 for many years, and have achieved enormous and widespread public recognition.

        95.     The BIO-OIL® Trademarks are famous and distinctive within the meaning of 15

 U.S.C. § 1125(c)(2)(A), in that the trademarks are widely recognized by the general consuming

 public of the United States as a designation of the source of Plaintiffs’ BIO-OIL® skincare oil.

        96.     The BIO-OIL® Trademarks became famous prior to Defendants’ unlawful use of

 counterfeit copies or colorable imitations thereof, as alleged herein.

        97.     Defendants’ unauthorized use of counterfeit copies or colorable imitations of the

 BIO-OIL® Trademarks in interstate commerce, in connection with the unauthorized sale in the

 United States of their Counterfeit Goods, is likely to dilute the distinctive quality of Geneva

 Labs’ famous BIO-OIL® Trademarks, in violation of § 43(c) of the Lanham Act, 15 U.S.C. §

 1125(c), by lessening the capacity of the BIO-OIL® Trademarks to identify and distinguish

 Plaintiffs exclusively as the source of BIO-OIL® skincare oil in the United States bearing the

 famous BIO-OIL® Trademarks and by harming the reputation and goodwill of the famous BIO-

 OIL® Trademarks.

        98.     Defendants’ unauthorized use of counterfeit copies or colorable imitations of the

 BIO-OIL® Trademarks in connection with the sale in the United States of the Counterfeit Goods


                                            Page 18 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 19 of 27 PageID #: 19



 is intended and has the effect of trading on Plaintiffs’ reputation and causing dilution of the

 famous BIO-OIL® Trademarks.

          99.    Defendants’ trademark dilution as herein alleged has injured and will continue to

 injure Plaintiffs in that Plaintiffs have suffered and will continue to suffer damage to their

 reputation and customer goodwill as a direct and proximate result of Defendants’ illegal conduct,

 unless such unlawful conduct is enjoined by this Court. In addition, Defendants have been

 unjustly enriched by reason of their acts of trademark dilution in that Defendants have achieved

 sales and profits as a direct and proximate result of their illegal conduct.

          100.   Plaintiffs are entitled to recover from Defendants, jointly and severally, all

 damages sustained as a result of Defendants’ actions, and all profits realized by Defendants

 through their unlawful use of counterfeit copies or colorable imitations of the BIO-OIL®

 Trademarks and in connection with Defendants’ offering for sale and sale of the Counterfeit

 Goods.

          101.   Defendants have intentionally and willfully diluted the distinctive quality of

 Plaintiffs’ famous BIO-OIL® Trademarks in violation of Section 43(c) of the Lanham Act (15

 U.S.C. § 1125(c)).

          102.   Defendants’ actions have been willful and deliberate, rendering this an

 exceptional case under 15 U.S.C. § 1117(a) and entitling Plaintiffs to recover treble damages

 and/or profits and an award of reasonable attorneys’ fees against Defendants.

          103.   The aforesaid acts of Defendants have also caused irreparable harm to Plaintiffs

 and, unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.




                                             Page 19 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 20 of 27 PageID #: 20



                                           COUNT FIVE
                                (Dilution, N.Y. Gen Bus. L. § 360-l)

        104.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-103 of this

 Complaint as if fully set forth herein.

        105.    Plaintiffs’ BIO-OIL® Trademarks are distinctive and/or have secondary meaning

 capable of dilution.

        106.    Defendants have deliberately and intentionally used, without Plaintiffs’ consent,

 reproductions, counterfeits, copies, or colorable imitations of the BIO-OIL® Trademarks in

 connection with the sale, distribution, offering for sale or advertising of the Counterfeit Goods

 that are likely to cause dilution of Plaintiffs’ BIO-OIL® Trademarks.

        107.    The foregoing acts of Defendants constitute dilution of Plaintiffs’ BIO-OIL®

 Trademarks in violation of N.Y. Gen. Bus. L. § 360-l.

        108.    Defendants, by their acts, are jointly and severally liable to Plaintiffs for the

 dilution of Plaintiffs’ BIO-OIL® Trademarks, reputation and goodwill.

        109.    The aforesaid acts of Defendants have injured Plaintiffs and caused irreparable

 harm to Plaintiffs and, unless enjoined by this Court, will continue to cause irreparable damage,

 loss and injury to Plaintiffs, for which Plaintiffs have no adequate remedy at law.

                                        COUNT SIX
               (Unlawful Deceptive Acts and Practices – N.Y. Gen. Bus. L. § 349)

        110.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-109 of this

 Complaint as if fully set forth herein.

        111.    Defendants, in the course of conducting a business, trade or commerce, have

 committed acts that are materially misleading, in that they present counterfeit goods to

 consumers in connection with Plaintiffs’ BIO-OIL® Trademarks.



                                           Page 20 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 21 of 27 PageID #: 21



        112.    Defendants’ Counterfeit Goods may pose a risk to public health and/or safety, as

 the Counterfeit Goods do not comply with FDA labeling regulations, may not have been subject

 to safety testing, and may in fact contain harmful ingredients.

        113.    Defendants are jointly and severally liable to Plaintiffs for the misappropriation of

 Plaintiffs’ BIO-OIL® Trademarks, reputation and goodwill.

        114.    The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.

        115.    The aforesaid acts of Defendants have caused irreparable harm to Plaintiffs and,

 unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.

                                      COUNT SEVEN
                               (Common Law Unfair Competition)

        116.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-115 of this

 Complaint as if fully set forth herein.

        117.    The foregoing acts of Defendants constitute unfair competition by the bad faith

 misappropriation of Plaintiffs’ expenditure and labors in developing and offering its products

 marketed under Plaintiffs’ BIO-OIL® Trademarks, in violation of the common law of the State of

 New York.

        118.    The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.

        119.    The aforesaid acts of Defendants have caused irreparable harm to Plaintiffs and,

 unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.




                                           Page 21 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 22 of 27 PageID #: 22



                                     COUNT EIGHT
                            (Common Law Trademark Infringement)

        120.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-119 of this

 Complaint as if fully set forth herein.

        121.    Geneva Labs owns all right, title, and interest in and to the BIO-OIL®

 Trademarks, including all common law rights in such marks.

        122.    Defendants, without authorization from Plaintiffs, have used and are continuing to

 use spurious designations that are identical to, or substantially indistinguishable from, the BIO-

 OIL® Trademarks.

        123.    The foregoing acts of Defendants are intended to cause, have caused, and are

 likely to continue to cause confusion, mistake, and deception among consumers, the public, and

 the trade as to whether Defendants’ Counterfeit Goods originate from, or are affiliated with,

 sponsored by, or endorsed by Plaintiffs.

        124.    Upon information and belief, Defendants have acted with knowledge of Geneva

 Labs’ ownership of the BIO-OIL® Trademarks and with deliberative intention or willful

 blindness to unfairly benefit from the incalculable goodwill symbolized thereby.

        125.    Defendants’ acts constitute trademark infringement in violation of the common

 law of the State of New York.

        126.    The aforesaid acts of Defendants have injured Plaintiffs in an amount that has yet

 been determined.

        127.    The aforesaid acts of Defendants have also caused irreparable harm to Plaintiffs

 and, unless enjoined by this Court, will continue to cause irreparable damage, loss and injury to

 Plaintiffs, for which Plaintiffs have no adequate remedy at law.




                                            Page 22 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 23 of 27 PageID #: 23



                                             COUNT NINE
                                           (Unjust Enrichment)

        128.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-127 of this

 Complaint as if fully set forth herein.

        129.    Upon information and belief, Defendants have made and will continue to make

 profits and gains to which they are not in law or equity entitled, and it is against good equity and

 conscience to permit Defendants to retain what Plaintiffs seek to recover.

        130.    By selling the Counterfeit Goods bearing Plaintiffs valuable BIO-OIL®

 Trademarks, Defendants have been unjustly enriched at Plaintiffs’ expense in violation of the

 common law of the State of New York.

                                              COUNT TEN
                                            (Civil Conspiracy)

        131.    Plaintiffs repeat and reallege the allegations set forth in Paragraphs 1-130 of this

 Complaint as if fully set forth herein.

        132.    The actions of Defendants, as alleged above, with respect to at least the actual

 selling of the Counterfeit Goods for their mutual benefit were clearly known by Defendants to be

 wrongful and caused actual damage to Plaintiffs.

        133.    Each of Counts One through Nine are cognizable torts that Defendants mutually

 conspired to participated in committing.

        134.    Each and every Defendant is vicariously, jointly and severally, liable to Plaintiffs

 for the damages proximately caused thereby.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their

 favor on each and every count set forth above against Defendants jointly and severally, and

 award Plaintiffs relief including but not limited to the following relief:

                                              Page 23 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 24 of 27 PageID #: 24



        A.      Entering judgment that Defendants, jointly and severally, have: (i) willfully

 counterfeited, infringed and diluted Plaintiffs’ registered BIO-OIL® Trademarks in violation of

 Section 32 of the Lanham Act (15 U.S.C. § 1114), Section 43(a) of the Lanham Act (15 U.S.C.

 § 1125(a)), and Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c)); (ii) willfully diluted

 Plaintiffs’ registered BIO-OIL® Trademarks in violation of N.Y. Gen. Bus. L. § 360-l; (iii)

 engaged in unlawful and deceptive acts and practices in violation of N.Y. Gen. Bus. L. § 349;

 (iv) engaged in unfair competition in violation of New York common law; (v) willfully infringed

 the BIO-OIL® Trademarks in violation of New York common law; and (vi) been unjustly

 enriched in violation of New York common law;

        B.      Entering a permanent injunction enjoining and restraining each Defendant, and

 their related companies, officers, directors, agents, principals, servants, employees, attorneys,

 successors and assigns, and all persons acting in privity or acting in concert or participation with

 each or any of them, from:

                (i)     Manufacturing, importing, advertising, marketing, promoting, supplying,

        distributing, offering for sale, and/or selling Counterfeit Goods and/or any other skincare

        products (other than genuine BIO-OIL® skincare oil) that bear the BIO-OIL® Trademarks

        or any other marks confusingly similar thereto;

                (ii)    Further infringing Geneva Labs’ registered BIO-OIL® Trademarks or

        competing unfairly with Plaintiffs by manufacturing, importing, distributing, selling,

        marketing, offering for sale, advertising or promoting skincare products (other than

        genuine BIO-OIL® skincare oil) bearing any marks that are a reproduction, counterfeit,

        copy or colorable imitation of the BIO-OIL® Trademarks;

                (iii)   Using any false designation or representation of origin in connection with

        the offering for sale or sale of goods, or making any description or representation likely

                                           Page 24 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 25 of 27 PageID #: 25



        to cause persons to believe that Defendants’ goods are, in any way, affiliated, associated,

        authorized, sponsored, endorsed, or otherwise connected with Plaintiffs;

                (iv)      Affixing, applying, annexing or using in connection with the sale of any

        goods, a false description or representation including words or other symbols tending to

        falsely describe or represent such goods as being genuine BIO-OIL® skincare oil and

        from offering such goods in commerce;

                (v)       Engaging in any course of conduct likely to cause confusion, deception or

        mistake, or to injure Plaintiffs’ business reputation or dilute the distinctive quality of any

        of the BIO-OIL® Trademarks;

                (vi)      Any other conduct that is likely to cause confusion, cause mistake or

        deceive as to the source, affiliation, connection, or association of Defendants’ goods with

        Plaintiffs; and

                (vii)     Engaging in any other activity, including without limitation, forming of

        any entity or using any other device for the purpose, which would have the effect, of

        circumventing, evading, avoiding or otherwise violating the prohibitions of subsections

        B(i) through B(vi) hereof;

        C.      Ordering Defendants to file with the Court and serve on Plaintiffs, within thirty

 (30) days after issuance of such injunction, a report in writing, under oath, setting forth in detail

 the manner and form in which Defendants have each complied with the injunction;

        D.      Directing such other and further relief as the Court may deem appropriate to

 prevent consumers, the public, and/or the trade from deriving any erroneous impression that any

 product at issue in this action that has been manufactured, imported, advertised, marketed,

 promoted, supplied, distributed, offered for sale, or sold by Defendants has been authorized by

 Plaintiffs, or is related in any way with Plaintiffs and/or their products;

                                             Page 25 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 26 of 27 PageID #: 26



           E.    Awarding Plaintiffs statutory damages of $2,000,000 per trademark counterfeited

 and infringed in accordance with Section 35 of the Lanham Act (15 U.S.C. § 1117), for a total of

 $8,000,000, or alternatively, at Plaintiffs’ election, ordering Defendants to account to and pay to

 Plaintiffs all profits realized by their wrongful acts, and also awarding Plaintiffs their actual

 damages, and directing that such profits or actual damages be trebled in accordance with Section

 35 of the Lanham Act (15 U.S.C. § 1117) and N.Y. Gen. Bus. L. § 349(h);

           F.    Awarding Plaintiffs punitive damages to which they are entitled under applicable

 federal laws;

           G.    Awarding Plaintiffs their costs, attorneys’ fees, investigatory fees and expenses to

 the full extent provided by Section 35 of the Lanham Act (15 U.S.C. § 1117) and N.Y. Gen. Bus.

 L. § 349(h);

           H.    Awarding Plaintiffs pre-judgment interest on any monetary award made part of

 the judgment against Defendants;

           I.    Ordering Defendants, at their expense, to deliver to Plaintiffs for destruction all

 Counterfeit Goods, advertisements, promotional materials and packaging, and means for

 manufacture or production of the foregoing, in any of the Defendants’ possession, custody or

 control bearing any of the registered BIO-OIL® Trademarks or any simulation, reproduction,

 counterfeit, copy or colorable imitation thereof;

           J.    Ordering Defendants to identify to Plaintiffs each and every supplier to it of

 goods bearing Plaintiffs’ registered BIO-OIL® Trademarks and all entities to which Defendants

 sold goods bearing Plaintiffs’ registered BIO-OIL® Trademarks; and

           K.    Awarding Plaintiffs such other and further relief as the Court deems just and

 proper.




                                            Page 26 of 27
Case 1:19-cv-01935-MKB-CLP Document 1 Filed 04/03/19 Page 27 of 27 PageID #: 27



                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all issues triable thereto.

                                             WEITZMAN LAW OFFICES, LLC

 Dated: April 3, 2019                        By: /s Kenneth S. Weitzman
                                                 Kenneth S. Weitzman (KW8125)
                                                 425 Eagle Rock Avenue, Suite 102
                                                 Roseland, New Jersey 07068
                                                 Tel. (973) 403-9940
                                                 Fax: (973)-403-9944
                                                 Email: kweitzman@weitzmanip.com

                                                  OF COUNSEL:
                                                  Richard Straussman (RS5669)
                                                  WEITZMAN LAW OFFICES, LLC
                                                  425 Eagle Rock Avenue, Suite 102
                                                  Roseland, New Jersey 07068
                                                  Tel.: (973) 403-9940
                                                  Fax: (973)-403-9944
                                                  Email: rstraussman@weitzmanip.com
                                                  Michael J. Brown (MB1357)
                                                  WEITZMAN LAW OFFICES, LLC
                                                  425 Eagle Rock Avenue, Suite 102
                                                  Roseland, New Jersey 07068
                                                  Tel.: (973) 403-9940
                                                  Fax: (973)-403-9944
                                             Attorneys for Plaintiffs Geneva Laboratories Limited
                                             and Union-Swiss (Proprietary) Limited




                                           Page 27 of 27
